Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Aronin, J.), rendered October 16, 1984, convicting her of criminal possession of a controlled substance in the first degree and criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Based upon our review of the record we find that the search warrant specifically authorized the search of apartment four and the search was, therefore, proper.
We conclude that the trial court properly exercised its discretion in refusing to order the production of the confiden*732tial informant in view of the fact that he did not witness the actual sale on the first occasion nor was he physically present at the subsequent sales (see, People v Goggins, 34 NY2d 163, 169, 173, cert denied 419 US 1012; People v Forte, 123 AD2d 641, lv denied 69 NY2d 827; People v Younger, 118 AD2d 673, lv denied 68 NY2d 673).
We have reviewed the defendant’s remaining contention and find it to be without merit. Mangano, J. P., Bracken, Spatt and Harwood, JJ., concur.